DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed 03/01/2021 has been entered – Claim 1 is amended. Claims 1-5 remain pending in the application. 

The rejection of Claim 1 under 35 § U.S.C. 112(b) as set forth previously in the Non-Final Office Action mailed 10/27/2020 is overcome due to Applicant’s amendment. Accordingly, said rejection is withdrawn.

The rejection of Claims 1-5 under 35 § U.S.C. 103 as set forth previously in the Non-Final Office Action mailed 10/27/2020 is overcome due to Applicant’s amendment. However, as outlined below, new grounds of rejection have been applied. 

Response to Arguments
Applicant’s arguments on Pages 4-5 of the response dated 03/01/2021 with respect to the rejection of the Claims under 35 U.S.C. 103 as set forth in the previous Office Action have been considered but are moot in view of the new grounds of rejection as set forth below.  





Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 1, the claim as amended recites the limitation wherein a thermoplastic fluororesin composition comprises a fluororesin wherein the fluororesin includes “a first fluororesin constituted by perfluoroalkoxy alkane having a melting point of 280ºC or more and 290ºC or less and a second fluororesin constituted by perfluoroalkoxy alkane having a melting point of 275ºC or less” and “a weight ration of the first fluororesin to the second fluororesin ranges from 60:40 to 70:30”. It is the Examiner’s position that the specification as originally filed does not provide support for a thermoplastic fluororesin composition comprising said first and second fluororesin in the ratio cited. 
Using the published specification (US 2020/0109274 A1) of the instant application for citations herein, the Examiner notes that the specification as originally filed includes a modification of the first embodiment which provides support for a composition comprising a first 
The specification as originally filed also includes a third embodiment which provides support for a composition comprising a first fluororesin (B’) having a melting point of 275ºC or less and a second fluororesin (B’’) wherein the melting point of the fluororesin (B’’) is preferably higher than the melting point of the first resin (see [0077]). In this embodiment, it is disclosed that the weight ratio of the first fluororesin (B’) to the second fluororesin (B’’) ranges from 60:40 to 70:30 (see [0078]). In other words, the ratio of the fluororesin in terms of melting points is as follows – LOW:HIGH = 60:40 to 70:30. This is the opposite of the instant claim wherein the first fluororesin has a melting point of 280ºC - 290ºC, the second fluororesin has a melting point of 275ºC or less, and the ratio of the first to the second (aka HIGH:LOW) = 60:40 to 70:30. 
Finally, the Examiner notes that the specification as originally filed provides example compositions in Table 2 including both a first fluororesin (B1) having a melting point of 270ºC and a second fluororesin (B2) having a melting point of 285ºC wherein in each of Examples 1-7, the ratio between the two resins is 50:50 which is not within the claimed range. 
Thus, due to at least the above considerations, the amended claim language wherein “a weight ratio of the first fluororesin to the second fluororesin ranges from 60:40 to 70:30” is not considered to be supported by the specification as originally filed.  
Dependent Claims 2-5 are rejected for failing to overcome the deficiencies of the parent claim.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 3, the instant claim states that “the fluororesin further includes a second fluororesin having a melting point of 275ºC or less”. However, parent Claim 1 from which the instant claim depends already recites “a second fluororesin constituted by perfluoroalkoxy alkane having a melting point of 275ºC or less”. Therefore, it is unclear if the instant claim is intended to suggest that the fluororesin composition comprises an additional fluororesin with a melting point of 275ºC of less (yielding a composition comprising three total fluororesins) or if the recitation is a repetition of the newly added limitation in Claim 1. 
The Examiner notes that the specification as originally filed is not believed to provide support for a composition comprising three total fluororesins. Thus for examination purposes herein, the limitation of the instant claim wherein the fluororesin composition further includes a second fluororesin having a melting point of 275ºC of less will be considered to be met by any composition according to Claim 1 which necessarily comprises a second fluororesin having said melting point.  


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
As discussed above with respect to the rejection of Claim 3 under 35 U.S.C 112(b), Claim 3 states that “the fluororesin further includes a second fluororesin having a melting point of 275ºC or less”. However, parent Claim 1 from which the instant claim depends already recites “a second fluororesin constituted by perfluoroalkoxy alkane having a melting point of 275ºC or less”. Therefore, it is the Examiner’s position that the limitations set forth by the instant claim fail to further limit the subject matter of the claim from which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.






Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or                 nonobviousness.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kazuo et al. (JP 3254155 B2) in view of Masuda et al. (EP 1816161 A1) and Roof et al. (US 2015/0354732 A1).
Regarding Claim 1, Kazuo teaches a thermoplastic fluororesin composition (see [0009]) comprising a fluororubber (component (A) – see [0035]), a fluororesin (component (B) – see [0035]), and a compatibilizer (component (C) – see [0035]) wherein the fluororesin includes a first fluororesin constituted by perfluoroalkoxy alkane (“(B) a tetrafluoroethylene / 
Kazuo also teaches a weight ratio of the fluororubber to the fluororesin of 10:90 to 90:10 or more preferably 20:80 to 80:20 (see [0017]). Kazuo does not explicitly teach a weight ratio (%) of the fluororubber to the fluororesin of 20:80 to 60:40. However, the routine experimental modification of Kazuo performed in order to ascertain optimum properties of the disclosed thermoplastic fluororesin composition fails to render applicant’s claims patentable in the absence of unexpected results. See In re Aller, 105 USPQ 233 and MPEP 2144.05. At the time of the invention a person having ordinary skill in the art would have found it obvious to optimize weight ratio of fluororubber to fluororesin within the general conditions suggested by Kazuo. One of ordinary skill in the art would have been motivated to do so in order to optimize properties such as rubber elasticity and melt molding ease since it was known that decreasing the proportion of fluororubber results in a composition that is less flexible and elastic while decreasing the proportion of fluororesin decreases the tensile strength of the resulting composition and renders melt molding of the composition difficult of impossible (see [0017]). A prima facie case of obviousness may be rebutted, however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good. See In re Boesch and Slaney, 205 USPQ 215.
Kazuo teaches each of limitations of Claim 1 set forth above but does not specifically disclose a desired melting point range of 280ºC to 290ºC for the perfluoroalkyl alkane fluororesin of the composition. In the analogous art of thermoplastic polymer compositions, Masuda teaches a mixture of a fluororesin, fluororubber, and compatibilizer (see Abstract) wherein the melting point of the fluororesin is preferably between 150ºC and 310ºC (see [0032]). Additionally, Masuda teaches that it was known in the art at the time of the claimed invention that the temperature conditions required during melt-processing depend on the melting point of In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980). Where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges in within the ambit of one of ordinary skill in the art. See In re Aller, 105 USPQ 223.   
Kazuo in view of Masuda teaches the thermoplastic fluororesin composition described above. Kazuo also teaches that the composition may include additional resins (see [0036]) and suggests that the inventive thermoplastic fluororesin composition may be formed into tubes, hoses, films, or any other shape by various methods such as injection molding, extrusion, casting, blow molding, and the like (see [0037]) but the combination of Kazuo and Masuda does not teach a thermoplastic fluororesin composition wherein the fluororesin further includes a second fluororesin constituted by perfluoroalkoxy alkane having a melting point of 275ºC or less. In the analogous art of fluororesin compositions for tubing applications (see Abstract & [0021]), Roof teaches that for such applications wherein the fluororesin-based composition is extruded into tubing (see [0029]), a broad melting range may be indicative of suitable melt flow 

Regarding Claim 2, Kazuo in view of Masuda and Roof teaches the thermoplastic fluororesin composition according to Claim 1 above wherein the compatibilizer is a terpolymer of tetrafluoroethylene, hexafluoropropylene, and vinylidene fluoride (“THV fluoroplastic” – see 

Regarding Claim 3, Kazuo in view of Masuda and Roof teaches the thermoplastic fluororesin composition according to Claim 1 above wherein the fluororesin includes a second perfluoroalkoxy alkane fluororesin having a melting point of 275ºC or less. 

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kazuo et al. (JP 3254155 B2) in view of Masuda et al. (EP 1816161 A1) and Roof et al. (US 2015/0354732 A1), as applied to Claim 1 above, and further in view of Atsushi (JP 2017088815 A).
Regarding Claims 4 and 5, Kazuo in view of Masuda and Roof teaches the thermoplastic fluororesin composition according to Claim 1 above. Furthermore, Kazuo suggests that the thermoplastic fluororesin composition of the present invention may be formed into tubes, hoses, films, or any other shape by various methods such as injection molding, extrusion, casting, blow molding, and the like (see [0037]). However, Kazuo in view of Masuda and Roof does not specifically teach an electric wire comprising an insulating layer made of the thermoplastic fluororesin composition or a cable comprising a sheath layer made of the thermoplastic fluororesin composition. 
In the analogous art of thermoplastic fluororesin compositions, Atsushi teaches a mixture of fluororesin, fluororubber, and compatibilizer (see [0001]) used as an electrically insulating material such as a sheathing material for protecting electrical wires and cables (see [0082]). Atsushi suggests that excellent flexibility of the fluororesin composition makes it suitable for use in electric covered wires (see [0085]). It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to substitute the insulating coating for electrical wires or cables disclosed by Atsushi with the thermoplastic fluororesin composition taught by Kazuo in view of Masuda and Roof with the expectation that the inventive . 




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA ELIZABETH RICHARDSON whose telephone number is (571)272-5136.  The examiner can normally be reached on M-F, 7:30 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571)270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/R.E.R./Examiner, Art Unit 1789                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789